

113 HR 3893 IH: Responsible Rail and Deterring Deficiency Act
U.S. House of Representatives
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3893IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2014Mr. Denham (for himself, Mr. Calvert, Mr. Cook, Mr. LaMalfa, Mr. Valadao, Mr. Rohrabacher, Mr. Campbell, Mr. Gary G. Miller of California, Mr. Hunter, Mr. McCarthy of California, Mr. Nunes, Mr. Issa, Mr. McClintock, Mr. Royce, and Mr. McKeon) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo provide for the suspension of Federal funding for the California High Speed Rail Project until sufficient non-Federal funds are available.1.Short titleThis Act may be cited as the Responsible Rail and Deterring Deficiency Act.2.Suspension of Federal funding(a)Congressional determinationThe Congress determines that—(1)the purposes of the statute under which the Project is authorized would not be adequately served by continuation of Federal financial assistance for the Project; and(2)the Authority may be unable to—(A)meet the contributory match percentage identified in Attachment 1, section 5, of the grant agreement; and(B)complete the Project according to the Project schedules included in Attachment 3 or Attachment 3A of the grant agreement.(b)Suspension requirementBased on the determination made under subsection (a), not later than 5 days after the date of enactment of this Act the Federal Railroad Administration shall exercise its right under Attachment 1, section 23, of the grant agreement to suspend any further financial assistance for the Project under the grant agreement until—(1)the Authority certifies in writing to the Federal Railroad Administration that—(A)it has access to State funds, or other non-Federal funds, in the amounts specified in Attachment 1, section 5, of the grant agreement;(B)those State or other non-Federal funds are free and clear of any legal challenge or other hindrance to the expenditure of the funds by the Authority; and(C)the funds are or will be available at the time necessary to meet the Authority’s financial obligations as described in the grant agreement; or(2)September 30, 2017.(c)Changes to agreement prohibitedUntil the conditions described in subsection (b) have been met, the Federal Railroad Administration shall not amend, supplement, or otherwise change the terms of the grant agreement.(d)DefinitionsIn this section:(1)AuthorityThe term Authority means the California High Speed Rail Authority.(2)Grant agreementThe term grant agreement means the Federal Railroad Administration’s grant/cooperative agreement with the Authority numbered FR–HSR–0009–10–01–05 made on December 5, 2012.(3)ProjectThe term Project has the meaning given that term in the grant agreement.